The Chancellor.
To the bill filed in this case, the defendant, Henry White, has demurred, and for cause of demurrer says, “that the said complainant hath not in, and by his said bill, made or stated such a case as doth or ought to entitle him to any such discovery or relief as is thereby sought and prayed for from or against this defendant,” “and that the said defendant is not a necessary, material, or proper party to any litigation in respect of 03- relating to any matter of equity pretended in said bill of complainant against his co-defendant.”
This demurrer was submitted by the- defendant, Ilenry White, during the sittings of the term, and is now, under the rule, laid before the court for decision, upon an argument in writing on his part.
The hill has boon carefully read and considered, and I am of opinion that it does not state a case upon which the complainant can, upon the principles which govern pleadings in equity, be entitled to a discovery and relief against this defendant.
Henry White was not a partner in the firm of John C. White & Sons, and cannot be called upon to account in the capacity of a partner, and if he is liable at all to tho complainant for any thing connected with the affairs of the partnership, it is in respect of the allegation that Campbell P. White, who was a partner, “is about to receive, if he has not already done *424so, a large sum of money from the said John White & Henry White, or one of them, as a consideration for his arresting the proceedings so instituted by him,” (referring to a suit which had been commenced by Campbell P. White against the said Henry White & John White,) “and for a transfer of all his interest in the partnership aforesaid.”
The bill does not allege that Campbell P. White transferred his interest in the partnership to Henry White, or that any money was paid him by Henry White. The allegation is, that money was paid him by John and Henry, or one of them, in consideration of the transfer of his interest in the partnership, and therefore it does not appear by whom or to whom the transfer was made.
This statement of the plaintiffs case, as I think, leaves it too uncertain to make it necessary that Henry White, who, but for the supposed transfer, has clearly no interest in the litigation, should be required to answer, but as the objection is founded upon an ambiguity in stating the plaintiffs case, I shall, while ruling the demurrer good, retain the bill as against this defendant, to give the plaintiff an opportunity of amendment.
The objection that the bill is multifarious, as blending several distinct matters and • causes of action, in no way dependent or associated with each other, or proper to be litigated in one suit, is not, I think, well taken.
If the bill is to be understood as averring that the defendant, Campbell P. White, who was a partner, has transferred his interest in the partnership to John White and Henry White, or to the latter alone, I can see no good reason why he may not be called upon to account for the affairs of the concern in connection with the partners, as in that event, he would have an interest in common with them, and would be a necessary partner to a bill calling for a settlement of the partnership. Neither can I see why the settlements of 1835 and 1848, may not be investigated and litigated in the same bill. The former may have led to the latter, and, therefore, there would seem to be a propriety in examining into both at the same time. At all events, I cannot now see that these two matters are so dis*425tinct as to render them altogether unfit to be associated in one suit.
Stewart and Nelson, for the Complainant.
Alexander Campbell and Johnson, for Defendants.